Smithers.

The counsel on the other side lays the whole stress of his argument on the alleged ground that there is no general custom in this State for an outgoing tenant to sow wheat on the premises in the fall preceding the expiration of his tenancy, but, on the contrary, the practice of it has been recognized in our courts, and whenever it is done, if nothing to the contrary is shown or appears, it will be presumed to have been done with the mutual consent of the parties to the lease. Templeman v. Biddle, 1 Harr., 520; 4 Houst., 324 ; 82 Pa., 125.

The Court

held that the case stated in terms admitted that the wheat crop in question was subject to rent as between the parties, and gave judgment for plaintiff pursuant to the claim presented on their behalf in it.